


Exhibit 10.9
[COOLSCULPTING LOGO]
    
May 25, 2012                


Dennis J. Jarvis


Dear Dennis:
This letter sets forth the substance of the separation agreement (the
“Separation Agreement”) that Zeltiq, Inc. (the “Company”) is offering to you to
aid in your employment transition.
1.Separation Date. Your employment termination date will be May 29, 2012 (the
“Separation Date”). On the Separation Date, you will be paid all accrued salary,
and all accrued but unused vacation time, less applicable deductions and
withholdings. You are entitled to these payments even if you do not sign this
Agreement.


2.Severance Benefits. Upon signing this Separation Agreement, and allowing the
releases contained herein to become effective, the Company will provide you with
the following severance benefits:


(i)    Severance Payments. The Company will provide you with nine (9) months of
continuing monthly base salary payments (less required deductions and
withholdings) beginning on the Separation Date (the “Severance Payment Period”).
Severance will be paid in accordance with the Company's regular payroll
practices, and beginning on the first payroll following expiration of the 7-day
revocation period (as defined in Section 10 herein).
(ii)    COBRA Payments.
(a)    Provided that you timely elect continuing health and dental coverage
through COBRA, the Company will reimburse you for COBRA premium payments (for
you and all covered dependents) during the Severance Payment Period or until you
become eligible for coverage through a subsequent employer, whichever is earlier
(the “COBRA Premiums”).
(b)    Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay to you, on the first day of each month, a fully taxable cash payment
equal to the amount of the monthly COBRA premium you would be required to pay to
continue your group health coverage (including coverage for any covered
dependents) for that month (such amount, the “Special Cash Payments”). In the
event the Company opts for the Special Cash Payments, you could use, but would
not be obligated to use, the Special Cash Payments toward the cost of COBRA
premiums.
(iii)    Vesting of Stock Options. The vesting of your Company stock options
will accelerate such that you will receive vesting of any such options which
would have vested had you remained employed from the Separation Date through
July 7, 2012.


3.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Separation Agreement, you will not receive any additional
compensation, severance, or benefits after the Separation Date. Your stock
options shall cease vesting as of the Separation Date and shall continue to be
governed by the applicable stock option agreement and stock option plan.


4.Expense Reimbursements. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.


5.Return of Company Property. Within two (2) weeks of the Separation Date, you
will return any of the Company's property (except for the iPad and MAC Air
laptop), documents and confidential information in your possession, custody, or
control.






--------------------------------------------------------------------------------




6.Confidential Information Obligations. You acknowledge and agree to abide by
your continuing obligations under your Employee Propriety Information and
Inventions Agreement (the “Confidentiality Agreement”), a copy of which is
attached hereto as Exhibit A. You agree to sign and return to the Company the
Termination Certificate attached to the Confidentiality Agreement.


7.Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company (through its
officers and directors) agrees not to disparage you in any manner likely to be
harmful to you or your business, business reputation or personal reputation;
provided that the Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.


8.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.


9.Release of Claims.


a.General Release. In exchange for the consideration under this Separation
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent or
subsidiary entities, insurers, affiliates and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions prior to or on the date
you sign this Separation Agreement.


b.Scope of Release. This general release includes, but is not limited to: (1)
all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys' fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act (the “ADEA”) (as amended), or the California Fair Employment
and Housing Act (as amended).


c.Excluded Claims. Notwithstanding the foregoing, you are not hereby releasing
the Company from any of the following claims (collectively, the “Excluded
Claims”): (a) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights which cannot be waived as a matter of law; or (c) any claims
arising from the breach of this Separation Agreement. In addition, nothing in
this Separation Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that you hereby waive your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against the Company or its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates or assigns.


10.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have forty-five (45) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke (in a
written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement (the “Effective Date”).


11.Section 1542 Waiver. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any




--------------------------------------------------------------------------------




jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.


12.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily assist any person in bringing or pursuing any claim or action of any
kind against the Company or its parent, subsidiary, or affiliate entities, or
their officers, directors, members, employees or agents, except in the course of
a government investigation or as required by compulsion of law (including as
required by subpoena or deposition notice). In addition, you agree to cooperate
fully with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties (e.g., demands to produce documents or testimony pursuant to subpoena),
or other matters arising from events, acts, or failures to act that occurred
during the period of your employment by the Company. Such cooperation includes,
without limitation, making yourself available to the Company upon reasonable
notice, without subpoena, to provide truthful and accurate information in
witness interviews with the Company or its counsel, and in deposition and trial
testimony. The Company will reimburse you for reasonable out-of-pocket expenses
you may incur in connection with any such cooperation (excluding forgone wages,
salary, or other compensation) and will make reasonable efforts to accommodate
your scheduling needs. In addition, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.


13.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee.


14.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to FMLA,
CFRA, or any applicable law or Company policy, and you have not suffered any
on-the-job injury or illness for which you have not already filed a workers'
compensation claim.


15.Miscellaneous. This Separation Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including without limitation any promises set
forth in the Transition Agreement. This Separation Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Separation Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Separation Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Separation Agreement and the provision in question will be
modified so as to be rendered enforceable. This Separation Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Separation Agreement shall be in writing and shall not be deemed
to be a waiver of any successive breach. This Separation Agreement may be
executed in counterparts and facsimile signatures will suffice as original
signatures.


If this Separation Agreement is acceptable to you, please sign below and return
the original to me.
We wish you the best in your future endeavors.
Sincerely,
ZELTIQ, INC.
 
 
/s/ Sergio Garcia
 
Sergio Garcia
 
Senior Vice President, General Counsel and Corporate Secretary
 
 
 
Enclosure: Disclosure under 29 U.S.C. § 626(f)(1)(H)


 





--------------------------------------------------------------------------------






I have read, understand and agree fully to the foregoing separation agreement:


 
/s/ Dennis Jarvis
Dennis Jarvis
Dated: June 6, 2012







--------------------------------------------------------------------------------






EXHIBIT A


CONFIDENTIALITY AGREEMENT AND INVENTION ASSIGNMENT AGREEMENT


As a condition of my becoming employed with (or my employment being continued
by) ZELTIQ Aesthetics, Inc., a Delaware corporation, with any of its current or
future subsidiaries, affiliates, successors or assigns (collectively, the
"Company"), and in consideration of my employment or consulting relationship
with the Company and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following:
1.    Employment Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in the
employ of, or in a consulting relationship with, or the duration of my
employment or consulting relationship with, the Company under any existing
agreements between the Company and me or under applicable law. Any employment or
consulting relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
"Relationship."
2.    At-Will Employment. I understand and acknowledge that my Relationship with
the Company is and shall continue to be at-will, as defined under applicable
law, meaning that either I or the Company may terminate the Relationship at any
time for any reason or no reason, without further obligation or liability.
3.    Confidential Information.
(a)    Company Information. I agree at all times during the term of my
Relationship with the Company and thereafter, to hold in strictest confidence,
and not to use, except for the benefit of the Company, or to disclose to any
person, firm, corporation or other entity without written authorization of the
Board of Directors of the Company, any Confidential Information of the Company
which I obtain or create. I further agree not to make copies of such
Confidential Information except as authorized by the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I became acquainted during the Relationship), prices and costs,
markets, software, developments, inventions, laboratory notebooks, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, licenses, finances, budgets or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by me during the period of my Relationship, whether or not during working hours,
and any information pertaining to any aspects of the Company's business which is
either information not known by actual or potential competitors of the Company
or is proprietary information of the Company or its customers or suppliers,
whether of a technical nature or otherwise. I further understand that
Confidential Information does not include any of the foregoing items which has
become publicly and widely known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved.
(b)    Former Employer Information. I represent that my performance of all terms
of this Agreement as an employee or consultant of the Company have not breached
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or trust prior to the
commencement of my Relationship with the Company, and I will not disclose to the
Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.
(c)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.
4.    Inventions.
(a)    Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company's proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that




--------------------------------------------------------------------------------




there are no such Prior Inventions. If, in the course of my Relationship with
the Company, I incorporate into a Company product, process or machine a Prior
Invention owned by me or in which I have an interest, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell and otherwise distribute such Prior
Invention as part of or in connection with such product, process or machine.
(b)    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and I hereby assign to the Company, or its designee, all my rights,
title and interest throughout the world in an to any all inventions, original
work of authorship, developments, improvements, concepts, know-how, improvements
or trade secrets, whether or not patentable or registrable under copy rights or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by or a consultant of the Company
(collectively referred to as "Inventions"), except as provided in Section 4(e)
below. I further acknowledge that all inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and during the period
of my Relationship with the Company are "works made for hire" (to the greatest
extent permitted by applicable law) and are compensated by my salary (if I am an
employee) or by such amounts paid to me under any applicable consulting
agreement (if I am a consultant), unless regulated otherwise by the mandatory
law of the state of California.
(c)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company's place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company's business.
(d)    Patent and Copyright Rights. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.
(e)    Maintenance of Records. I understand that the provisions of this
Agreement requirement assignment of Inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit B). I will advise the Company
promptly in writing of any inventions that I believe meet such provisions and
are not otherwise disclosed on Exhibit A.
5.    Returning Company Documents. I agree that, at the time of termination of
my Relationship with the Company, I will deliver to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my Relationship or otherwise belonging to the
Company, its successors or assigns. I further agree that to any property
situated on the Company's premises and owed by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. In the event
of the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.




--------------------------------------------------------------------------------




6.    Notification to Other Parties.
(a)    Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.
(b)    Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.
7.    Solicitation of Employees, Consultants and Other Parties. I agree that
during the term of my Relationship with the Company, and for a period of twelve
(12) months immediately following the termination of my Relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, for a period of
twelve (12) months following termination of my Relationship with the Company for
any reason, with or without cause, I shall not solicit any licensor to or
customer of the Company or licenses of the Company's products, in each case,
that are known to me, with respect to any business, products or services that
are competitive to the products or services offered by the Company.


8.    Representations and Covenants.
(a)    Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company's written request to do so.
(b)    Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
employment with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.
(c)    Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.
9.    General Provisions.
(a)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without giving effect to the principles of conflict of laws.
(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
(c)    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
(d)    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
(e)    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
(f)    ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.




--------------------------------------------------------------------------------




COMPANY
 
EMPLOYEE
ZELTIQ AESTHETICS, INC.
 
DENNIS JARVIS, an Individual:
/s/ Ragan Reppond
 
/s/ Dennis Jarvis
Signature
 
Signature
 
 
Dennis Jarvis
By: Ragan Reppond
 
Printed Name
Title: Manager of Administration
 
 
Date: November 22, 2010
 
Date: November 22, 2010
 
 
 







